 Case 2:19-cv-00329-GMN-EJY Document 49 Filed 06/17/20 Page 1 of 3




     KATHLEEN BLISS, ESQ. (NV Bar #7606)
 1
     Email: kb@kathleenblisslaw.com
 2   KATHLEEN BLISS LAW, PLLC
     1070 West Horizon Ridge Parkway, Suite 202
 3   Henderson, Nevada 89012
     Tele: (702) 463-9074
 4
     -and-
 5   PAUL S. PADDA, ESQ. (NV Bar #10417)
     Email: psp@paulpaddalaw.com
 6   DAVID J. STANDER, ESQ. (Admitted PHV)
 7   Email: dstanderlaw@gmail.com
     PAUL PADDA LAW, PLLC
 8   4560 South Decatur Blvd., Suite 300
     Las Vegas, Nevada 89103
 9   Tele: (702) 366-1888
10   Fax: (702) 366-1940

11   Attorneys for Plaintiff
12                             UNITED STATES DISTRICT COURT
13                                    DISTRICT OF NEVADA
14
     NAVAJO HEALTH FOUNDATION – SAGE
15   MEMORIAL HOSPITAL, INC. (doing
     business as “Sage Memorial Hospital”); an
16   Arizona non-profit corporation,
17                                                Case No. 2:19-cv-0329-GMN-EJY
                                Plaintiff,
18
            vs.                                   JOINT STIPULATON TO EXTEND
19                                                PLAINTIFF’S TIME TO RESPOND TO
20   RAZAGHI DEVELOPMENT COMPANY,                 DEFENDANTS’ MOTIONS TO DISMISS
     LLC; a Nevada limited liability company      [ECF #46] AND TO STRIKE [ECF #47]
21   (doing business as “Razaghi Healthcare”),    THE COMPLAINT
     AHMAD R. RAZAGHI; individually,
22   TAUSIF HASAN; individually, DOES 1-10;       (FIRST REQUEST)
23   ROES A-Z;

24                              Defendants.
25
26
                                                  1
27
28
 Case 2:19-cv-00329-GMN-EJY Document 49 Filed 06/17/20 Page 2 of 3




 1           Pursuant to Federal Rule of Civil Procedure 6 and the Court’s Local Rule of Civil
 2   Practice 7-1, the parties hereby stipulate to provide Plaintiff to and until July 20, 2020 to
 3   respond to Defendants’ motion to dismiss 1 and motion to strike, 2 both of which are currently
 4   pending before the Court. The parties respectfully request that the Court approve this
 5   stipulation. This is the parties’ first request for an extension of time regarding this matter (i.e.
 6   Defendants’ motions filed on June 5, 2020).
 7           Following communication between counsel for the respective parties, this stipulation is
 8   agreed to based upon undersigned counsel’s current workload and the arguments raised in the
 9   pending motions. Undersigned counsel, who is taking the lead on responding to the pending
10   motions for Plaintiff, herein represents that additional time is needed to prepare an appropriate
11   response to the pending motions while balancing his other case commitments. Specifically,
12   within the past two weeks, undersigned counsel has had to prepare for and attend an “ENE”
13   session in this federal court, respond to discovery in three separate civil matters and assist with

14   matters pertaining to a federal criminal case. Thus, undersigned counsel will need the

15   additional time to prepare responses, share those with co-counsel and finalize them for filing.

16           Following communications on this matter, the parties agree to provide Plaintiff to and

17   until July 20, 2020 to respond to Defendants’ pending motions which were earlier filed on June

18   5, 2020. The parties respectfully request that the Court approve this stipulation.

19   . . .

20   . . .

21   . . .

22   . . .

23
24
     1   See ECF #46.
25
     2   See ECF #47.
26
                                                       2
27
28
 Case 2:19-cv-00329-GMN-EJY Document 49 Filed 06/17/20 Page 3 of 3




 1
 2                                                       Respectfully submitted,

 3   /s/ Brian L. Bradford                               /s/ Paul S. Padda
 4   __________________________                          _______________________
     Brian L. Bradford, Esq.                             Paul S. Padda, Esq.
 5   FISHER & PHILLIPS, LLP                              PAUL PADDA LAW, PLLC
 6   300 South Fourth Street, Suite 1500                 4560 South Decatur Blvd., Suite 300
     Las Vegas, Nevada 89101                             Las Vegas, Nevada 89103
 7   Tele: (702) 252-3131                                Tele: (702) 366-1888
 8   Counsel for Defendants                              Counsel for Plaintiff
 9
     Dated: June 15, 2020                                Dated: June 15, 2020
10
11                                               IT IS SO ORDERED:
12
                                                 The parties’ joint stipulation is hereby
13                                               approved. Plaintiff shall have until July 20,
                                                 2020 to respond to Defendant’s motion to
14
                                                 dismiss (ECF No. 46) and motion to strike
15                                               (ECF No. 47).

16
                                                 ______________________________________
17
                                                 Gloria M. Navarro, District Judge
18                                               UNITED STATES DISTRICT COURT

19                                               Dated this ____
                                                             17 day of June, 2020.
20
                                     CERTIFICATE OF SERVICE
21
            The undersigned hereby certifies that on this day, June 15, 2020, a copy of the foregoing
22   document was served upon all counsel of record in this matter through the Court’s CM/ECF
23   system.

24                                                              /s/ Paul S. Padda
25                                                              _______________________
                                                                Paul S. Padda
26
                                                    3
27
28
